Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 1/6/22 and 1/26/22 have been considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke Asai (EP3076223) in view of Takahara (US6992718), further in view of Groneborn et al (EP3509170).
Regarding claim 1, Yosuke Asai teaches a head-up display comprising:
a light source unit (111) including at least one or more first light source elements emitting lights of a first luminescent color and at least one or more second light source elements emitting lights of a second luminescent color different from the first luminescent color that are arranged side by side in a first direction (paragraph 16-18);	
a first lens (112) including an incident surface through which the light emitted from the light source unit enters and an emission surface from which the incident light emits (figure 2; paragraph 18);
a diffusion member (114) disposed at a side of the emission surface of the first lens (figure 2; paragraph 123);
a spatial light modulation element (115) that includes an incident surface through which the light emitted from the light source unit and transmitted through the first lens (112) and the diffusion member (114) enters, modulates the light with image information, and makes the light emit from an emission surface; and
an optical unit (130 and windshield) that projects the light emitted from the spatial light modulation element (115), wherein the first lens changes an optical path of the light emitted from the light source unit, and the lights emitted from the first light source element and the second light source element are superimposed in a predetermined region on the incident surface of the spatial light modulation element (see figure 4A or 4B); wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements enter the diffusion member.
Yosuke Asai teaches the diffusion member receives light from a plurality of light sources (first and second) at different angles depending on a position of at which each light source is positioned (paragraph 33). 
at least one or more second light source elements emitting lights of a second luminescent color different from the first luminescent color; and a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Takahara teaches a display where in the a light source unit (15) including at least one or more first light source elements emitting lights (a single LED can emit white light or several LED’s can emit different colors, such as RGB) of a first luminescent color and at least one or more second light source elements emitting lights of a second luminescent color different from the first luminescent color (RGB) that are arranged side by side in a first direction (Col. 14, lines 48-55; see also figures 1 and 30-33) a first lens (11) including an incident surface through which the light emitted from the light source unit enters and an emission surface from which the incident light emits (figure 1; col. 14,lines 65-67). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide a full visible color display with controlled illuminance which provides for quality/bright image seen by the observer.
Yosuke Asai-Takahara combination fails to specifically disclose a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Groneborn et al teaches a laser light source (LED laser light bar). 
In a related field of endeavor, Groneborn et al teaches a laser light bar (light source) with diffuser (140,144) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements (paragraphs 12-16 and 35-38). Essentially Groneborn et al teaches the incidence angle over the LED bar 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Diffusive elements provide output light distribution characteristics based on the input light angles and optical design characteristics (grating, roughness) of the diffuser. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 2-5, Yosuke Asai-Takahara-Groneborn combination teaches the head up display according to claim 1; however, Yosuke Asai fails to specifically disclose further comprising : at least two display states in which combinations of light emitting states of the first light source element and the second light source element are different from each other (claim 2); or a first display state in which only the first light source element is emitted (claim 3) or a second display state in which only the second light source element is emitted 
Takara further teaches using multiple LED illumination sources wherein at least two display states in which combinations of light emitting states of the first light source element and the second light source element are different from each other (claim 2); or a first display state in which only the first light source element is emitted (claim 3) or a second display state in which only the second light source element is emitted (claim 4) or a third display state in which both the first light source element and the second light source element are emitted( col. 38, lines 1-10). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to selectively control power consumption and control illumination source for a display to control brightness and display color.
Regarding claim 9, see element 112 and paragraph 42 of Yosuke Asai.
Regarding claim 10, see element 112 and paragraph 20 of Yosuke Asai.
Regarding claim 11, see element 113 and figure 2 of Yosuke Asai.
Regarding claim 12, see element 113 and paragraph 21 of Yosuke Asai.
Regarding claim 13, see figure 41 of Yosuke Asai.
Regarding claim 15, see element 114 and paragraph 23 of Yosuke Asai.
Regarding claims 17-18, see figure 1 of Yosuke Asai.

Claims 1-5, 7-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke Asai (EP3287834) in view of Takahara (US6992718), further in view of Groneborn et al (EP3509170).
Regarding claim 1, Yosuke Asai teaches a head-up display comprising:
a light source unit (111) including at least one or more first light source elements emitting lights (111a-111d) of a first luminescent color and at least one or more second light source elements emitting lights of a second luminescent color different from the first luminescent color that are arranged side by side in a first direction (paragraph 48);	
a first lens (112) including an incident surface through which the light emitted from the light source unit enters and an emission surface from which the incident light emits (figure 2; paragraphs 35-36);
a diffusion member (114) disposed at a side of the emission surface of the first lens (figure 2; paragraph 38);
a spatial light modulation element (115) that includes an incident surface through which the light emitted from the light source unit and transmitted through the first lens (112) and the diffusion member (114) enters, modulates the light with image information, and makes the light emit from an emission surface; and
an optical unit (130 and windshield) that projects the light emitted from the spatial light modulation element (115), wherein the first lens changes an optical path of the light emitted from the light source unit, and the lights emitted from the first light source element and the second light source element are superimposed in a predetermined region on the incident surface of the spatial light modulation element (see figure 4A or 4B; 6A or 6B) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements enter the diffusion member.
Yosuke Asai teaches the diffusion member receives light from a plurality of light sources (first and second) at different angles depending on a position of at which each light source is positioned (paragraph 33). 
Yosuke Asai fails to specifically disclose the at least one or more second light source elements emitting lights of a second luminescent color different from the first luminescent color and a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent first light source elements.
Takahara teaches a display where in the a light source unit (15) including at least one or more first light source elements emitting lights (a single LED can emit white light or several LED’s can emit different colors, such as RGB) of a first luminescent color and at least one or more second light source elements emitting lights of a second luminescent color different from the first luminescent color (RGB) that are arranged side by side in a first direction (Col. 14, lines 48-55; see also figures 1 and 30-33) a first lens (11) including an incident surface through which the light emitted from the light source unit enters and an emission surface from which the incident light emits (figure 1; col. 14,lines 65-67). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to provide a full visible color display with controlled illuminance which provides for a quality/bright image seen by the observer.
Groneborn et al teaches a laser light source (LED laser light bar). 
In a related field of endeavor, Groneborn et al teaches a laser light bar (light source) with diffuser (140,144) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent light source elements (paragraphs 12-16 and 35-38). Essentially Groneborn et al teaches the incidence angle over the LED strip corresponds to the design of the diffuser output angular range. Figure 1 illustrates a diffuser designed to provide a diffusing angel greater than incidence angles. Figure 7 also illustrates how the beam overlap. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yosuke Asai-Takahara combination, as taught by Groneborn et al, to include this feature to provide increased emission cones in a defined field of view. 

Regarding claims 2-5, Yosuke Asai-Takahara-Groneborn combination teaches the head up display according to claim 1, wherein Yosuke Asai teaches further comprising: at least two display states in which combinations of light emitting states of the first light source element and the second light source element are different from each other (claim 2); or a first display state in which only the first light source element is emitted (claim 3) or a second display state in which only the second light source element is emitted (claim 4) or a third display state in which both the first light source element and the second light source element are emitted (see paragraph 45-46, 55).
Takara also teaches using multiple LED illumination sources wherein at least two display states in which combinations of light emitting states of the first light source element and the second light source element are different from each other (claim 2); or a first display state in which only the first light source element is emitted (claim 3) or a second display state in which only the second light source element is emitted (claim 4) or a third display state in which both the first light 
Regarding claims 7, Yosuke-Asai teaches a heads up display according to claim1, wherein respect to incident angles at which emission lights of a plurality of first and second light source elements enter the diffusion member (114-figure 2). Although Yosuke Asai teaches the diffuser works to smooth the light incident upon it, the Yosuke Asai-Takahara combination fails to specifically disclose a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent second light source elements enter the diffusion member. 
As discussed above, Groneborn et al teaches a laser light source (LED laser light bar). 
In a related field of endeavor, Groneborn et al teaches a laser light bar (light source) with diffuser (140,144) wherein a diffusion angle of the diffusion member is equal to or larger than a difference between the incident angles at which emission lights of two adjacent light source elements (paragraphs 12-16 and 35-38). Essentially Groneborn et al teaches the incidence angle over the LED bar strip corresponds to the design of the diffuser output angular range. Figure 1 illustrates a diffuser designed to provide a diffusing angel greater than incidence angles. Figure 7 also illustrates how the beam overlap. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yosuke Asai-Takahara combination, as taught by Groneborn et al, to include this feature to provide increased emission cones in a defined field of view. 

 Regarding claim 8, see figure 6A of Yosuke Asai which teaches alternating the light sources. Takahara teaches including multiple different illumination elements (RGB -primary additive colors) instead of a single illumination source. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to arrange the first and second illumination alternately to provide a mixing balance of different illumination colors to provide more even brightness or shade of colors in the output image. 
Regarding claim 9, see paragraph 36 of Yosuke Asai.
Regarding claim 10, see paragraph 24 of Yosuke Asai.
Regarding claim 11, see figure 2 of Yosuke Asai.
Regarding claim 12, see paragraph 25 of Yosuke Asai.
Regarding claim 14, Yosuke-Asai-Takahara-Groneborn combination fails to teach the head up display according to claim 1, wherein the second light source element is arranged only in a center of the light source unit in the first direction. Yosuke-Asia teaches the arranging the light sources along the substrate such that individual 
Regarding claim 15, see paragraph 40 of Yosuke Asai.
Regarding claim 16, Takahara teaches red, blue and green LED. Primary additive color illumination is common in color display.  However, the Yosuke Asai-Takahara-Groneborne combination fails to specifically disclose that the second luminescent color is a color of the filter of the spatial light modulator. As taught by Takahara, multiple color light combinations can be output from an illumination source to provide visible images to the display. Multiple wavelength light sources used to create visible light, such as light source combination of white light with another color light source are known combinations. The multiple wavelength light source with a color filter on the spatial modulator is also known to displays. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since producing visible light from multiple wavelengths of light are known in display arts and color filters are commonly included in the display/modulator to transmit light within the color band of the filter and reflect other wavelengths thus ensuring a proportion of the visible of light is transmitted to form a quality color image. 
Regarding claims 17-18, see figure 1 of Yosuke Asai.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tao et al (US20140055982) teaches a color display with white light illumination; Infante Gomez Daniel (ES2406205) teaches an illumination system for a HUD with diffuser and reflector; and Hudson et al (US6043937) teaches HUD with diffusor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH